Citation Nr: 1105121	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-19 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to a total disability rating based in individual 
unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION


The Veteran served on active duty from March 1959 to April 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection and a 10 percent rating for degenerative disc disease 
of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Service treatment records showed that the Veteran was 
hospitalized in service in part for pain in the right buttock and 
diagnosed with arthritis of the sacroiliac joint. 

The Veteran worked after service as a railroad conductor and was 
granted a disability retirement by the U.S. Railroad Retirement 
Board in April 1992.  The Retirement Board considered a report 
from a private physician referencing a computed tomography study 
that showed a right side herniated disc at L5-S1 and disc 
degeneration.  The Retirement Board concluded that the Veteran 
was unable to continue his previous occupation but that the 
disability was not severe enough to preclude other substantially 
gainful work.  

In September 2005, a VA examiner reviewed the history, obtained 
new X-rays, and examined the Veteran.  The physician continued 
the diagnosis of degenerative disc disease with a herniation at 
L5-S1.  The Veteran reported that he experienced back pain when 
lifting more than 20 pounds or standing for more than one hour.  
He also reported difficulty performing activities that required 
reaching, bending, or pulling.  The physician provided clinical 
observations of range of motion, muscle strength, and sensation 
in the lower extremities. The physician concluded that the 
current disc herniation first manifested in active service.   In 
November 2005, the RO granted service connection and assigned a 
10 percent rating, effective the date of claim for service 
connection in April 2004.  

In a November 2006 notice of disagreement with the initial lumbar 
spine rating, the Veteran noted that he was able to work only a 
few hours per week.  

In February 2007, another VA examiner reviewed the claims file 
and noted the Veteran's report that his back pain had become more 
frequent and more severe.  The Veteran was able to accomplish all 
daily activities and walk up to 15 to 30 minutes.  The Veteran 
worked as a retail clerk but was unable to lift full cases.  The 
examiner noted no report of incapacitating episodes.  Ranges of 
motion were slightly more restricted, and concurrent X-rays 
showed degenerative changes as were noted in 2005.  In an April 
2007 statement of the case, the RO considered the results of this 
examination and continued a 10 percent initial rating.  

In a June 2007 substantive appeal, the Veteran noted that his 
back disorder caused daily pain that limited standing, bending, 
and sitting and that he could only work one or two days at a 
time. 

The Board received the Veteran's appeal in September 2007 and 
provided the claims file to the Veteran's representative for 
review the same month.  The representative returned the file to 
the Board in January 2011.  The representative contacted the 
Veteran by telephone that month and noted the Veteran's report of 
periods of incapacitation exceeding six weeks in the twelve month 
period during his final year of employment.  The Veteran reported 
that he had to retire and could no longer work because of the 
back disability.  

The claims file does not contain any records of outpatient 
treatment or examination of his lumbar spine disability since 
February 2007.  VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 
38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from February 2007 to the present.  

The Veteran reported that he has been unable to work because of 
his disability.   A request for a total disability evaluation on 
the basis of individual unemployability (TDIU), whether expressly 
raised by the Veteran or reasonably raised by the record, is not 
a separate claim for benefits, but involves an attempt to obtain 
an appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation, if entitlement to the disability upon 
which TDIU is based has already been found to be service 
connected.  There is no freestanding TDIU claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).   A complete record of his 
work history since the date of service connection in April 2004 
is not of record, and there has been no assessment of the impact 
of his service connected disabilities on his capacity for gainful 
employment.  

Therefore, a request for records of private and VA medical 
treatment since February 2007 and an additional examination are 
necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.   Request from the Veteran a listing of 
his work history since April 2004 including 
the dates of employment, type of 
employment, hours or days per week, and 
reasons for termination.  Associate any 
response received with the claims file. 

2.  Request from the Veteran the identity 
and address of any medical care providers 
who provided treatment for his lumbar spine 
disorder since April 2004.  If authorized, 
request relevant records and associate any 
records received with the claims file. 

3.  Request all records of VA treatment 
since February 2007 and associate any 
records received with the claims file. 

4.  Then, schedule the Veteran for a VA 
orthopedic examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's degenerative disc disease of the 
lumbar spine and hallux valgus of the right 
foot.  Request that the examiner provide an 
opinion whether the Veteran is precluded 
from procuring and sustaining all forms of 
substantially gainful employment as a 
result of his lumbar spine disability alone 
or as a result of the combined impairment 
of his service connected lumbar spine and 
right foot disabilities.  

5.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for a rating in excess of 10 
percent for degenerative disc disease of 
the lumbar spine and for a total rating 
based on individual unemployability  If any 
benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


